office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b01 fip ojo’connor postf-120543-14 uilc date date to michael kramarz senior attorney - lb_i large business international from associate chief_counsel financial institutions products subject cash-settled barrier call options this chief_counsel_advice responds to your request for assistance dated date as supplemented by your request for assistance dated date this advice may not be used or cited as precedent legend -------------------------- ------------------------------- ----------------------------- ------------------------ taxpayer bank individual individual corporation --------------------------------- corporation ------------------------------------------------ year year year year year year year year date contract contract ------- ------- ------- ------- ------- ------- ------- ------- -------------- ------------------------------------------ ------------------------------------------ postf-120543-14 -------------- ----------------- ------ ------ ------- ----- ----- ----- ----- ----- ----- ----------------------------------- ---------- ------------- ------ ----- ------ ---------------- ------------- ------ ------- --------------- state a a b c d e f g h i j k l m n o p q r s t basket issues to obtain exposure to hedge funds both u s and non-u s entitie sec_1 the referenced assets taxpayer a u_s_person entered into contracts with a counterparty bank bank referencing an index specific to the transactions in issue composed of the referenced assets the basket you have asked for advice on the following whether the contracts should be treated as options held by taxpayer to purchase the referenced assets or if not whether taxpayer should be treated as the owner of the referenced assets for tax purposes if bank and not taxpayer is treated as the owner of the referenced assets for tax purposes whether taxpayer should be treated as the constructive owner of the referenced assets under sec_1260 the passive_foreign_investment_company pfic rules are set forth at sec_1291 through of the internal_revenue_code the code some or all of the non-u s hedge funds may meet the definition of pfic under sec_1297 this memorandum does not address the application of the pfic rules the contract refers to the basket as an index postf-120543-14 whether to the extent the contracts are not treated as transferring ownership of the referenced assets for tax purposes a withdrawals from the contracts are income of taxpayer to the extent of any gain on the contracts as of the date cash was received and b changes to the basket or amendments to the contracts are taxable exchanges of taxpayer’s contracts under sec_1001 and whether taxpayer’s deferral of gains losses income or deductions arising from the contracts under its current accounting_method a deferral accounting_method clearly reflects taxpayer’s income under sec_446 and if not whether the internal_revenue_service the service may change taxpayer’s deferral accounting_method to a method that does clearly reflect taxpayer’s income and make an adjustment under sec_481 in both cases only as relates to the non-pfic referenced assets conclusions although the contracts are labeled as options the contracts do not function as options or have the economic characteristics of options and therefore we conclude they are not options for tax purposes to the extent that bank in fact held the referenced assets in connection with the contracts we conclude that taxpayer owns the referenced assets for all purposes of the code to the extent taxpayer is not treated as the owner for tax purposes of a referenced asset and the referenced asset is a pass-thru_entity we conclude that under sec_1260 taxpayer is the constructive owner of the referenced asset to the extent taxpayer is not treated as the owner of the referenced assets for tax purposes a taxpayer’s cash withdrawals from the contracts are taxable b amendments to the contracts to include a portfolio management fee and to reduce bank’s spread are taxable exchanges of taxpayer’s contracts that result in recognition of any net gain_or_loss on the contracts and c taxpayer’s discretion to make changes to the composition of the basket combined with the resulting number of changes to the basket based on that discretion may be economically significant such that within a given tax_year the changes are cumulatively a fundamental change to the contracts resulting in taxable exchanges of taxpayer’s contracts to the extent taxpayer is treated as the owner of any referenced asset for tax purposes or if there is a taxable cash withdrawal or taxable_exchange of this memorandum does not address whether an adjustment under sec_481 is required related to taxpayer’s deferral of gains losses income or deductions arising from any non-u s referenced assets that are pfics postf-120543-14 taxpayer’s contracts then the deferral accounting_method does not clearly reflect taxpayer’s income and therefore the service may change taxpayer’s deferral accounting_method to a method that does clearly reflect its income and may compute the necessary adjustment under sec_481 in both cases only as relates to the non-pfic referenced assets facts bank marketed various products to investors seeking hedge fund exposure taxpayer a u_s_person purchased several contracts styled as call options from bank including the two contracts that are the subject of this advice the contracts designate a portfolio manager corporation to manage the basket while the options remain open as described below under corporation 2’s management of the portfolio corporation is a company formed at individual 1’s request and operated by individual who was taxpayer’s former employee the transaction documents state that bank will not recommend any basket component to taxpayer that should be included in the basket that bank is not acting as an advisor to taxpayer and that taxpayer and its advisors are solely responsible for determining the composition of the basket the tax years under examination are year sec_4 and several of taxpayer’s call option contracts were terminated in prior years the two that have not been terminated contract and contract and collectively the contracts are the subject of this memorandum taxpayer is a state a partnership during the years in issue individual and his wife owned a percent of taxpayer and corporation owned b percent taxpayer is on the cash receipts and disbursements accounting_method but has not included any gains or losses from contract and contract in its taxable_income through year contract terms in each contract the premium is k percent of the contract’s initial notional amount the strike_price is - k percent of the initial notional amount as adjusted for an annualized libor and spread amount ie interest-like charges and fees imposed by bank and as modified by the barrier provisions ie adjusted upward to the extent bank contributes additional capital to re-leverage although each contract bears the title cash-settled equity barrier call option the general terms of each contract specify a number of options of t corporation is the general_partner of taxpayer and the legal entity referenced in the contracts corporation is owned by individual and relatives of individual individual is also the president of corporation we note that the premium is a fixed percentage of the initial notional amount and therefore not priced using the black-scholes or any other accepted methodology for determining the fair_market_value of an option postf-120543-14 taxpayer’s position and adjusted downward to the extent bank withdraws capital to de- leverage taxpayer’s position as described further below the cash settlement amount payable to taxpayer at maturity or early termination equals the value of the portfolio7 minus the strike_price subject_to a floor of zero the barrier provisions however are intended to prevent the floor from being reached the barrier provisions provide a framework for maintaining bank-provided leverage at or near the initial - k percent level if the value of the portfolio increases taxpayer may request that bank contribute additional capital the barrier provisions also provide for termination of the contract if the value of the portfolio decreases more than a specified percentage specifically if the value of the portfolio drops by more than approximately l percent from its starting value representing less than half of taxpayer’s premium taxpayer is required to pay additional premium to reset the ratio ie buy down the over-leverage otherwise bank has the right to either deduct capital from the portfolio by adjusting the valuation of the portfolio downward or terminate the contract capital may be deducted either by withdrawing cash or by allocating to bank a share in gains from the portfolio the contracts do not explicitly permit taxpayer to withdraw cash from the contracts while the contracts remain open except for partial terminations as discussed below each of the contracts has an l-year term however taxpayer is permitted to terminate a contract in whole or in part on d days’ notice amendments to contracts contract was amended in year to provide for a portfolio management fee and both contract and contract were amended in year to reduce to the spread payable to bank there were other less relevant amendments to the contracts as well which we have not discussed in this advice cash withdrawals in year taxpayer began to make cash withdrawals from the contracts between year sec_4 and taxpayer withdrew cash on q separate occasions for contract and r separate occasions for contract although the contracts provide for partial terminations at taxpayer’s election taxpayer’s cash withdrawals were not treated by either party as a partial_termination event as described further below in the discussion of the portfolio and corporation 2’s management of the portfolio the portfolio is defined by the contracts as the basket accordingly each contract at the outset was in-the-money by an amount equal to taxpayer’s premium payment the value of the portfolio under the contract is the aggregate usd value of the net asset values of the components which comprise the basket less any fees and expenses associated with the maintenance of the basket bank’s fees and expenses in the form of the libor and spread amounts alternatively affect the strike_price in particular the amounts withdrawn do not correspond to the fixed number of options referenced by postf-120543-14 the portfolio the contracts define the portfolio as the basket referenced in the contract and then in a section called portfolio description provide that the portfolio shall consist of notional interests in investment vehicles managed accounts and indices thereof cash and other assets or securities the basket in fact referenced hedge fund interests and cash although bank was not required by the contracts to purchase the referenced assets in amounts sufficient to support its obligations to taxpayer the following facts as described further below indicate that bank held the referenced assets a the type of referenced assets b the focus of the parties on the management of liquidity risk and c bank’s division of the basket in year sec_3 and first the referenced assets hedge fund interests are not publicly traded and unlike publicly_traded_securities such interests do not have a readily ascertainable value because the value of a particular hedge fund is not available to the public bank would have needed to own some interest in each of the underlying hedge funds in order to determine the value of a contract’s referenced assets second the contracts treated failure to maintain sufficient liquidity in the basket as a market disruption event absent such a market disruption event the contracts require c percent of the cash settlement amount to be paid within d days of termination or maturity with the remainder payable within e days however bank did not meet this timeline on taxpayer’s terminated contracts on account of illiquid side pocket investments made by the referenced hedge fundsdollar_figure this fact indicates that bank needed to redeem its investment in the referenced hedge funds before paying a cash settlement to taxpayer and because of the side pocket investments that may have delayed bank’s ability to redeem its investment the payment to taxpayer was delayed moreover bank’s basket reports provided to taxpayer show transfers to side pockets which is indicative of the fact that bank owned an interest in the underlying hedge fund and needed to track the illiquid side pocket investments of the hedge fund in other words the tracking of these side pockets would not typically be of concern for those with merely notional interests in a hedge fund third the same basket referenced by contract and contract was initially each contract for example cash withdrawn in an amount corresponding to the cash settlement value of one or more out of the t total options a hedge fund side pocket is an account that separates a hedge fund’s illiquid investments from its more liquid investments although the creation of a side pocket generally does not affect the fund’s net asset value once an investment is made in a side pocket funds associated with the investment may not be withdrawn from the partnership until the particular investment is sold even if an investor redeems out of the hedge fund before the side pocket investment has been liquidated david s miller jean bertrand federal_income_tax treatment of hedge funds their investors and their managers tax lawyer postf-120543-14 referenced by other contracts held by individual 1’s friends and familydollar_figure however in year sec_3 and bank divided the basket as between its various counterparties bank would not have had to do this if bank did not need to rely on redeeming the referenced assets it held to respond to a cash settlement request bank divided the basket because the performance of the basket had been affected by a relatively high cash balance in the basket created by the requests of certain counterparties for cash settlements of their contracts in response to a counterparty’s request that bank cash settle the counterparty’s contract bank would redeem interests in hedge funds which would not have been required if bank did not in fact hold the referenced assets redemption of such interests could only take place at certain pre-specified times when the hedge funds processed redemption requests and could take a number of months to complete while hedge fund interests were being redeemed the basket would consequently include a relatively high proportion of cash resulting in lower yields on all contracts referencing the basket to prevent this result bank divided the basket after the basket was divided bank maintained a separate basket for each contract corporation 2’s management of the portfolio as explained above the basket was managed by corporation a company owned by individual individual sec_1 and had an existing working relationship that predated the contracts in issue in this case individual was a former taxpayer employee several years prior to year individual hired individual to work for individual at taxpayer individual worked out of an office in individual 1’s home and lived there for several years while he worked for taxpayer individual requested that individual form corporation for the purpose of managing taxpayer’s contracts with bank such as contract sec_1 and corporation was selected by compensated by and acted on behalf of taxpayer corporation did not earn any fees or other compensation under the contracts for performing advisory functions until contract was amended in year corporation 2’s portfolio management activities included recommending changes to the basket requesting the addition of new hedge funds to bank’s platform enabling them to be added to the basket and communicating with hedge fund managers to negotiate waivers of redemption fees which were otherwise borne by taxpayer under the contracts all changes to the basket were requested by corporation the contracts do not require individual to approve changes to the basket but individual in fact approved all changes the contracts require bank’s consent to changes to the basket and allow bank to make its own changes for risk management reasons bank in fact rejected at most only p requests to change the basket yet there were f g h i and j individual stated that two contracts referencing the basket were held by friends of individual postf-120543-14 changes to the basket in year sec_1 through respectivelydollar_figure the transaction documents include multiple statements that bank will not recommend any basket component to taxpayer that should be included in the basket that bank is not acting as an advisor to taxpayer and that taxpayer and its advisors are solely responsible for determining the composition of the basket expenses associated with bank’s holdings of referenced assets although the contracts refer to bank’s potential positions in the referenced assets as hedges the contracts’ valuation of the portfolio ensured that taxpayer bore any expenses associated with maintaining these positions to the extent corporation was unable to negotiate fee reductions with hedge fund managers these expenses were generally created when hedge fund interests were acquired and redeemed and as described above in corporation 2’s management of the portfolio taxpayer through corporation controlled these decisions taxpayer’s relationship with hedge fund managers although hedge fund interests were held in the name of bank hedge fund managers were generally aware of bank’s relationship with taxpayer as described in more detail above under corporation 2’s management of the portfolio and knew that interests were held on behalf of taxpayer additionally taxpayer consented in the contracts to the disclosure to any h edge fund the identity of taxpayer the amount of exposure taxpayer has or is proposed to have to such h edge fund the amount of any change in exposure taxpayer has to such h edge fund or any other information requested by such h edge fund with respect to taxpayer taxpayer was also required to represent in the contracts with bank that it met various eligibility requirements to be an investor in the hedge funds including its status as a qualified purchaser under the investment_company act of and that it is not a benefit plan investor for purposes of the erisa rules bank’s contractual protections in addition to the barrier provisions the contracts include the following provisions which may have the effect of protecting bank from loss by indirectly requiring the portfolio to meet certain diversification and liquidity requirements the contracts treat the following as market disruption events which result in a delay of up to s years of a cash settlement upon termination or maturity of a contract the portfolio contains an insufficient amount of liquidity to meet bank’s hedging requirements and the portfolio is insufficiently diversified or the portfolio would be insufficiently diversified as a result of bank altering its hedge if any to effect a termination of any portion of the options bank’s hedging requirements are not set out in the contracts nor is the diversification standard for the portfolio however thus bank rejected at most n percent of the requested changes postf-120543-14 according to bank’s marketing materials portfolios typically include the following attributes a minimum of m different hedge funds a minimum of n different strategies annualized historical volatility less than n percent standard deviation and all funds must have annual liquidity or better the portfolio in fact included over o different hedge funds at one point taxpayer in fact sought the most favorable liquidity terms possible for the referenced assets directing that positions be taken in non-u s hedge funds when available according to individual this liquidity was the primary reason why individual sec_1 and selected non-u s hedge funds for the basket onshore hedge funds typically structured as state a partnerships limit investors’ ability to redeem to certain timeframes typically upon opinion of counsel to avoid publicly_traded_partnership status which would result in entity level taxationdollar_figure offshore hedge funds typically structured as non-u s_corporations are not subject_to these restrictions and therefore are able to offer more frequent redemptions taxpayer’s position an entity related to taxpayer specifically a partnership for which corporation was also a general_partner initially entered into the contracts in year at the end of year taxpayer obtained limited scope tax opinions for the contracts on date year taxpayer purchased the contracts from the related_party as explained above taxpayer has deferred reporting for federal_income_tax purposes all income gain loss and deduction from the contracts through year the tax opinion which was provided to corporation in its capacity as taxpayer’s general_partner concluded as follows the contracts are options the ownership of the referenced assets for tax purposes is not transferred by the contracts the options are not constructive_ownership transactions under sec_1260 and upon sale_or_exchange of the options capital_gain will be realized except for the portion of any gain_or_loss attributable to unrealized_receivables of hedge funds to the extent required by sec_751 of the code to reach these conclusions the opinion assumes that there is a reasonable possibility that the final option value will be less than the strike_price in which case the opinion concludes the options will expire out of the money the opinion appears to give weight to the l-year term of the contracts and in particular the accretion of interest and spread payable to the bank over this term the opinion erroneously assumes that the contracts’ premiums were set using the black- scholes option pricing methodology the opinion also relies on a representation from see miller bertrand supra note pincite explaining that hedge funds typically avoid treatment as publicly_traded_partnerships the opinion implicitly assumes that the referenced assets are partnerships and does not address any pfic-related issues the opinion advises that market_discount bonds and short-term obligations of hedge funds could be considered unrealized_receivables and that gain on the options could be treated as ordinary_income to the extent of any ordinary_income taxpayer would have realized if it held the hedge funds directly postf-120543-14 bank that several other investors unrelated to taxpayer held contracts using the basketdollar_figure law and analysis taxpayer entered into contracts labeled cash-settled equity barrier call options to purchase components of the basket cross-referenced by the contracts the basket is made up of a diversified pool of domestic and foreign hedge fund interests and varying amounts of cash as described above in contract terms if the value of the portfolio decreases by more than a specified percentage the contracts require taxpayer to contribute additional premiums and permit the bank to withdraw capital or terminate the contract effectively limiting both parties’ risk of loss bank’s to zero taxpayer’s to its premium the effect of the contracts is to transfer the economic_gain_or_loss associated with ownership of the referenced assets to taxpayer we conclude the contracts are not options and to the extent bank holds the referenced assets on taxpayer’s behalf the contracts transfer ownership of the referenced assets for tax purposes a although labeled options the contracts lack the essential economic and legal characteristics of options case law defines an option as having two characteristics a continuing offer to do an act or to forebear from doing an act which does not ripen into a contract until it is accepted and an agreement to leave the offer open for a specified period of time 80_tc_955 aff’d 765_f2d_643 7th cir the purpose of an option that references property is to provide a party the opportunity to buy or sell specified property in the future at a defined price without the potential liability inherent in being obligated to buy or sell see 422_f2d_887 ct_cl thus an option only makes sense economically if the option holder’s cost of failing to exercise is lower than the holder’s potential liability had he or she instead entered into and breached a contract to buy or sell the underlying property see 83_f3d_649 4th cir comparing potential buyer’s liquidated_damages with seller’s expected damages in event of buyer’s default to determine whether an option is likely to be exercised and therefore treated as a sale dollar_figure a contract that imposes a high cost upon an offeree for the opinion does not specify the meaning of unrelated in this context corporation only managed contracts for taxpayer and individual 1’s friends and family thus we assume that the opinion’s reference to unrelated investors is referring to friends of individual in terms of pricing and risk call options generally allocate risk of loss between option writers and holders such that the option writers sellers bear the risk of price decreases in the underlying asset while the option holders buyers enjoy the benefits of price increases while also bearing the risk that they may lose their premium see halle f 3d pincite postf-120543-14 failing to accept an offer will not be deemed an option if the cost effectively compels the offeree to exercise see 970_f2d_188 6th cir explaining that certain options may be disguised sales because the exercise of such options may be virtually guaranteed 412_f2d_494 6th cir noting buyer’s high cost of breach equal to of property value is indication of sale rather than option upon applying these principles to the contracts between taxpayer and bank it is clear that the contracts despite their use of option terminology lack the requisite characteristics of options in particular two elements of the contracts between taxpayer and bank are contrary to the typical functioning of an option a the interplay between the contracts’ premiums cash settlement amounts and the barrier provisions which imposed upon taxpayer costs similar to an obligated buyer and preclude any possibility of lapse and b taxpayer’s ability to alter the basket through corporation while the contracts remained open which is inconsistent with the notion that an option on property must reference specific property at a specified strike_price i the contracts imposed costs upon taxpayer similar to an obligated buyer and did not allow for any possibility of lapse which is inconsistent with treatment of the contracts as options the contracts did not function as options because the terms of the contracts imposed costs upon taxpayer similar to the costs that would be borne by an obligated buyer and the imposition of these costs would compel taxpayer to exercise rather than allow the options to lapse as noted by the courts in united_states freight and halle a call option should function so that the holder has a real choice to allow the option to lapse if the contract imposes a cost for failure to exercise that places the holder in a similar economic position to a party obligated to buy then the holder lacks the choice not to buy and the contract is not an option in the instant case the cash settlement provisions ensured that taxpayer would lose its premiums investment-dollar-for- investment-dollar until the basket fell in value by an amount sufficient to terminate the contracts under the barrier provisions with taxpayer losing its entire investment accordingly the terms of the contracts ensured one of two outcomes if the basket increased in value or decreased by less than the requisite amount under the barrier provisions taxpayer would exercise to reap its profits or to recoup at least a portion of its investment or the basket would fall in value by the requisite amount under the barrier provisions and the barrier provisions would permit bank to terminate the option thus the cash settlement provisions placed taxpayer in the same economic position as a party obligated to buy each component of the basket and the barrier provisions ensured that the contracts would never lapse unexercised in this manner the contracts did not function as options postf-120543-14 moreover there is no indication that taxpayer and bank employed recognized option pricing methodologies to determine the premium rather the premiums that taxpayer paid were merely a fixed percentage of the contracts’ notional value thus the premiums under the contracts are more akin to collateral for a nonrecourse loan than to option premiums the similarity between taxpayer’s premium and loan collateral is consistent with the other terms of the contracts which again imposed potential costs upon taxpayer that were more like those imposed upon an owner or a party obligated to buy than upon a party with the mere option to buy ii taxpayer’s ability through corporation to alter the basket undermines option treatment the contracts did not function like options insofar as they referenced the basket which taxpayer through corporation could and did alter by changing the basket’s components corporation acted on taxpayer’s behalf individual 2’s relationship with taxpayer the contracts’ failure until the amendment in year to provide for payment of a fee to corporation for its services corporation 2’s management of similar contracts with bank only for taxpayer’s friends and family and not bank’s other clients and as discussed above in corporation 2’s management of the portfolio the fact that corporation did not make a single recommendation to bank without first obtaining individual 1’s consent all indicate that corporation has acted on behalf of taxpayer taxpayer’s control_over the basket caused the contracts to operate unlike an option as explained by the court in saviano an option provides one party with the choice of accepting an offer while the other party is obligated to keep the offer open for a specified period of time options on property allow the holder to accept an offer to buy or sell specified property at a defined price in this case the contracts purport to identify the basket as specific property subject_to an option yet the contracts contradict that characterization by allowing taxpayer through corporation to alter the basket while the contracts remained open it was feasible for bank to permit taxpayer to have this control because the terms of the contracts ensured that bank was protected from taxpayer’s investment decisions as noted above in sec_1 a i the contracts imposed potential costs upon taxpayer that were more consistent with a party that had an obligation to buy than upon a party with a mere option to buy the contracts were neither priced like options nor did the contracts apportion costs like a typical option because taxpayer’s power to control and alter the basket was contrary to the essential function and nature of an optiondollar_figure the treasury regulations governing notional_principal_contracts also recognize this principle by prohibiting parties to a contract from controlling indexes that are used as referenced assets sec_1_446-3 postf-120543-14 for all of the reasons discussed above we conclude that the contracts are not options for federal_income_tax purposes b to the extent bank held the referenced assets on behalf of taxpayer we conclude that the contracts transfer ownership of the referenced assets for tax purposes to taxpayer we now turn to the question of whether taxpayer in substance owns the referenced assetsdollar_figure although the contracts function economically as if taxpayer owns the referenced assets to treat the contracts as transferring ownership for tax purposes of a particular referenced asset bank must in fact hold the referenced asset in connection with the contractsdollar_figure to determine whether a taxpayer holds the beneficial_ownership of assets for tax purposes courts have considered numerous factors indicative of the benefits_and_burdens_of_ownership no one factor is determinative courts accord varying weight to each factor depending on the type of property and transaction at issue see 55_tc_866 employing multi-factor test to determine ownership of stock and according less weight to attributes that are formalistic and not useful aff’d 457_f2d_1165 5th cir ownership for tax purposes of property that is not freely transferrable such as hedge fund interests has generally been evaluated by courts using an analysis of the economic benefits_and_burdens_of_ownership for example in 435_us_561 the supreme court set out the general and established principles for evaluating the substance of a transaction and also determined that a lessor was the owner of property in reaching its conclusion the court considered twenty-seven factors largely looking at the economics of the real_property transaction for example the court considered the substantiality of the purchase_price the lack of certainty as to whether a purchase option would be exercised and the lessor’s risks with respect to depreciation of the property courts have generally determined that we have already concluded that the contracts are not options a remaining question is whether taxpayer owned each of the referenced assets during its holding_period or whether taxpayer was merely obligated to purchase the assets in the future ie through a forward_contract forward contracts are typically treated as open transactions and parties obligated to buy under forward contracts are not taxed as though they are current owners of the asset for tax purposes see 281_us_11 agreement to sell land in was not a closed sale for tax purposes until price paid and title transferred in as discussed below in sec_2 in certain circumstances however taxpayers holding forward contracts may be treated as constructively owning the underlying asset see sec_1260 treating taxpayers as constructively owning financial_assets referenced by certain forward contracts it is unclear if bank in fact owned each referenced asset in an amount sufficient to support its obligations to taxpayer under the contracts these facts require further development postf-120543-14 ownership for tax purposes of property that is not freely transferrable like hedge fund interests is transferred when the economic benefits_and_burdens_of_ownership are transferred regardless of when legal_title is transferred see 86_f2d_637 2d cir holding that a sale happened even though the deed and title to real_property respectively did not transfer until a later date 68_tc_115 same as discussed below in sec_1 b i -iii it is clear that taxpayer should be treated as the owner for tax purposes of the referenced assets because taxpayer had i the opportunity for full gain and current income from the referenced assets ie the economic benefits ii substantially_all of the risk of loss and the burden associated with the referenced assets’ lack of liquidity ie the economic burdens and iii the effective power to direct bank to acquire and redeem the referenced assets moreover as discussed below in sec_1 b iv courts and the service have treated certain options that are in-the-money at the contract’s outset as transferring ownership for tax purposes that taxpayer was exposed to bank’s credit risk under the contracts is not a significant countervailing factor persons using custodians are exposed to real credit risk of the custodian yet such persons are the owners of deposited assetsdollar_figure we do not find taxpayer’s exposure to bank’s credit risk a compelling reason to treat bank the custodian as the owner for tax purposes of the securities or other investments that bank holds on behalf of another party including taxpayer nor is the contracts’ failure to require bank to own the referenced assets sufficient reason to retain ownership of the assets with bank for tax purposes as explained below in sec_1 b i-iv to the extent bank hedged its portfolio by holding the referenced assets taxpayer was the owner of the referenced assets for tax purposes i the economic benefits of owning the referenced assets were taxpayer’s taxpayer had full opportunity for gain and income from the performance of the referenced assets cash settlement amounts include a refund of taxpayer’s premium and the positive or negative total return in the value of the portfolio as adjusted for expenses including interest and spread payable to bank because taxpayer could exercise its right to receive a cash settlement at any time taxpayer was at all times free to take full advantage of its opportunity for gain and income moreover while the contracts remained open taxpayer could lock in gain in any single position within the basket by instructing that the interest in the referenced asset be redeemed and that the referenced asset be deleted from the basket see office of the comptroller of the currency dept of the treasury occ bull no investment portfolio credit risks cautioning banks that they may lose investment portfolio assets deposited with third party deposit brokers who subsequently fail postf-120543-14 ii the economic burdens of owning the referenced assets were taxpayer’s taxpayer had substantially_all of the risk of loss of the referenced assets as explained in sec_1 a i the contracts’ cash settlement provisions reduced taxpayer’s ability to recoup its investment to the extent of any losses on the referenced assets taxpayer had the risk of loss dollar-for-dollar up to any point at which bank might terminate the contracts under the barrier provisions moreover due to the barrier provisions the full risk of loss inherent in the contracts was the initial premium paid_by taxpayer bank did indeed bear a theoretical risk bank could possibly suffer a loss if the diversified pool of the referenced assets decreased in value so quickly that bank was unable to redeem hedge fund interests quickly enough to prevent losses beyond the threshold created by the barrier provisions and such losses were sustained beyond the two-year delay in payment of any cash settlement amount triggered by a market event that possibility was remote howeverdollar_figure thus the barrier provisions merely reflected the typical arrangement between a broker and an investor who purchases securities through margin loans in a prime brokerage account ie the investor’s risk of loss is limited to the amount of the purchase_price the investor itself funded while the broker has rights to liquidate the securities or take other actions to ensure that losses will not exceed the amount funded by the investor in addition to the barrier provisions the contracts protected bank from loss through provisions designed to require the portfolio to meet certain diversification and liquidity requirements as noted above in the facts section the contracts treat the following as market disruption events which result in a delay of up to two years of a cash settlement upon termination or maturity the portfolio contains an insufficient amount of liquidity to meet bank’s hedging requirements and the portfolio is insufficiently diversified or the portfolio would be insufficiently diversified as a result of bank altering its hedge if any to effect a termination of any portion of the options taxpayer also bore the economic burdens associated with ownership of the referenced assets by bearing all fees and liquidity risk associated with their ownership although interests in hedge funds generally cannot be transferred a holder may redeem hedge fund interests at specified intervals for then net asset value subject_to certain fees for example if the owner’s holding_period is considered short-term or otherwise absent a market disruption event the contracts require c percent of the cash settlement amount to be paid within d days of termination or maturity with the remainder payable within e days bank did not meet this timeline on taxpayer’s terminated contracts on account of illiquid side pocket investments made by the likewise we do not view as a reasonable possibility the risk that taxpayer’s cash settlement at maturity but for the barrier provisions would be less than zero through accretion of interest and the spread as assumed by taxpayer’s counsel in rendering its opinion of the transaction postf-120543-14 referenced hedge funds demonstrating that it was taxpayer and not bank that bore liquidity risks associated with the ownership of the referenced assets furthermore under the contracts taxpayer bore any and all fees associated with the subscription for and redemption of the referenced assetsdollar_figure iii taxpayer’s control_over the basket indicates its ownership of the referenced assets for tax purposes taxpayer through corporation had complete dominion and control_over the basket acting at taxpayer’s direction corporation instructed a large number of changes to the basket which bank executed with only very few exceptions bank initiated no changes to the basket on its own the tax_court recently addressed whether a taxpayer owned investments in start-up companies that were nominally owned by an insurance_company that used the investments to fund variable life_insurance policies owned by grantor trusts that the taxpayer established see webber v commissioner t c no date in determining whether the taxpayer owned the assets underlying the policies the court explained that t he core ‘incident of ownership’ is the power to select investment_assets by directing the purchase sale and exchange of particular securities webber slip op pincite emphasis added citing 308_us_355 dollar_figure the court then noted that the taxpayer enjoyed the unfettered ability to select investments for the account by directing the investment manager who nominally had independent discretion to buy sell and exchange assets in which the taxpayer wanted to invest and that such facts support a finding that the taxpayer retained significant incidents_of_ownership over those assets webber slip op pincite citing 309_us_331 dollar_figure the court concluded that the taxpayer was the owner of the assets despite the formalities because the taxpayer maintained essentially the same rights of ownership over the assets that he would have retained had he chosen to title the assets in his own name webber slip op pincite iv courts and the service have held that in-the-money options transfer ownership for tax purposes individual 2’s level of communication with hedge fund managers on behalf of taxpayer in seeking waivers of redemption fees is an indication of taxpayer’s ownership of referenced assets for tax purposes the court also noted that other incidents_of_ownership include the power to vote securities and exercise other rights with respect to the investments and the power to obtain effective benefit from the assets by extracting money from the account webber slip op pincite the court explained that the investment manager merely acted as a rubber stamp for the taxpayer’s recommendations which the court deemed as equivalent to directives webber slip op pincite postf-120543-14 as noted above in sec_1 a courts have treated options that are likely to be exercised as sales see halle f 3d pincite comparing potential buyer’s liquidated_damages with seller’s expected damages in event of buyer’s default to determine whether an option is likely to be exercised and therefore treated as a sale a contract that imposes a high cost upon an offeree for failing to accept an offer will be deemed a sale if the cost effectively compels the offeree to exercise see progressive corp f 2d pincite baertschi f 2d pincite the court in progressive adopted language from revrul_80_238 1980_2_cb_96 which held that that writing a call option on a stock does not generally diminish a stockholder’s risk of loss for purposes of claiming the dividends received deduction under sec_246 of the code but distinguished an in-the-money call option in distinguishing in-the-money options the court in progressive explained s uch considerations however are not applicable to in-the-money call options that is call options that are sold with a strike_price below the market price of the underlying stock on the date that the option is written since in such a situation the exercise of such options may be virtually guaranteed and the element of risk is either greatly reduced or eliminated progressive f 2d pincite likewise the service in revrul_82_150 1982_2_cb_110 held that a sale of a deep-in-the-money_option was in substance not an option but a completed sale of the referenced stock for purposes of the foreign_personal_holding_company rules revrul_82_150 cited 324_us_331 for substance over form principles 326_us_521 for in characterizing an instrument for tax purposes the relevance of whether it is a risk investment in corporate stock 52_tc_607 same and 71_tc_74 for factors to be weighed in determining ownership for tax purposes weighting payment of property taxes heavily in determining the earlier of two possible sale dates as noted above each of taxpayer’s options was in-the-money not only at the outset of the contract but under the contract’s terms on every day of the contract this is because as described in the facts section above in contract terms the cash settlement amount equals the fair_market_value of the portfolio minus the strike_price and the strike_price equals bank’s upfront contribution25 plus the interest_paid to the bank and the spread paid to the bank to compensate it for its participation in the contracts this factor along with the factors discussed in sec_1 b i -iii indicates that the contracts transfer ownership of the reference assets for tax purposes we therefore - k percent of the initial notional amount postf-120543-14 conclude that to the extent bank held a particular referenced asset on behalf of taxpayer in connection with the contracts taxpayer was the owner of the referenced asset for tax purposes to the extent taxpayer is treated as the owner of the referenced assets for tax purposes taxpayer must also accrue gross items of income and loss for the referenced assets that are partnerships as reported annually on schedules k-1 by the u s partnerships to their partnersdollar_figure additionally taxpayer may be entitled to claim deductions annually for interest and other expenses_incurred subject_to applicable limitations under the code if taxpayer is not the owner of any referenced asset for tax purposes and the referenced asset is a pass-thru_entity we conclude that taxpayer is the constructive owner of the referenced asset under sec_1260 we concluded above that the contracts are not options particularly in sec_1 a i we concluded that the contracts imposed costs upon taxpayer similar to those imposed upon an obligated buyer consequently if taxpayer is not deemed to own the contracts’ referenced assets taxpayer will be treated as holding forward contracts with respect to the referenced assets that taxpayer is not deemed to owndollar_figure forward contracts to purchase interests in hedge funds raise the constructive_ownership provisions of sec_1260 a sec_1260 applies to the contracts sec_1260 was enacted in response to taxpayers’ use of derivatives to avoid tax consequences associated with owning certain property in particular ordinary_income and short-term_capital_gains passed through to holders by hedge funds structured as partnershipsdollar_figure sec_1260 limits the amount of long-term_capital_gain realized by taxpayers entering into certain derivative contracts called constructive_ownership transactions over certain financial_assets sec_1260 also increases the tax on the amount of ordinary_income that a taxpayer is treated as having deferred by an interest charge calculated on a constant yield basis a constructive_ownership_transaction includes a forward or futures_contract to acquire a financial_asset the definition of forward in sec_1260 is broad including any contract to acquire in the future or provide or receive credit for the future value of we note that the k-1 items are realized by taxpayer in addition to any gains or losses taxpayer realizes from taxpayer’s disposition of any referenced assets similarly taxpayer must accrue flow- through gross items of income or loss in respect of any referenced assets that are non-u s partnerships whereas the holder of a call option has the option but not the obligation to purchase the contract’s referenced assets the holder of a forward_contract has the obligation to purchase the referenced assets at a certain future time see john c hull options futures and other derivatives pincite 7th ed s rep no pincite postf-120543-14 any financial_asset sec_1260 a financial_asset includes any equity_interest in any pass-thru_entity sec_1260 a pass-thru_entity includes a partnershipdollar_figure sec_1260 g the senate report explaining the provision states as follows the committee is concerned with the use of derivative contracts by taxpayers in arrangements that are primarily designed to convert what otherwise would be ordinary_income and short-term_capital_gain into long- term capital_gain of particular concern are derivative contracts with respect to partnerships and other pass-thru entities the use of such derivative contracts results in the taxpayer being taxed in a more favorable manner than had the taxpayer actually acquired an ownership_interest in the entity text omitted one example of a conversion_transaction involving a derivative contract is where a taxpayer enters into an arrangement with a securities_dealer whereby the dealer agrees to pay the taxpayer any appreciation with respect to a notional investment in a hedge fund in return the taxpayer agrees to pay the securities_dealer any depreciation in the value of the notional investment the arrangement lasts for more than one year the taxpayer is substantially in the same economic position as if he or she owned the interest in the hedge fund however the taxpayer may treat any appreciation resulting from the contractual arrangement as long-term_capital_gain moreover any_tax attributable to such gain is deferred until the arrangement is terminated s rep no pincite footnote omitted if the contracts in the present case do not transfer ownership of particular referenced assets for tax purposes to taxpayer as discussed above in sec_1 b the contracts are forward contracts to purchase pass-thru entities and are therefore constructive_ownership transactions under sec_1260 the deferral and character conversion inherent in the contracts is precisely the type of avoidance that congress sought to address when it enacted sec_1260 we further note that the service in revrul_85_87 1985_1_cb_268 held that a put option in form was a forward_contract the service disregarded the form of the option because at the time written there was no substantial likelihood that the put would not be exercised pass-thru entities also include pfics which are not addressed in this memorandum we note that this ruling deals with a classic put option the strike_price was determined at the outset with respect to a future exercise date and the difference between treating the contract as a transfer of ownership for tax purposes as opposed to a forward_contract was not relevant to the wash_sale conclusion postf-120543-14 b the mechanics of applying sec_1260 to the contracts sec_1260 provides that a taxpayer shall be treated as having entered into a constructive_ownership_transaction with respect to any financial_asset if the taxpayer holds the relevant derivative with respect to the financial_asset the determination as to whether a transaction is a constructive_ownership_transaction is therefore made on a financial_asset by financial_asset basis taxpayer may directly own some of the contracts’ referenced assets as discussed above in sec_1 b and constructively own other referenced assets under sec_1260 when realized any gains from taxpayer’s constructive_ownership transactions must be analyzed to determine whether absent sec_1260 those gains would be treated as long-term_capital_gains for example if taxpayer recognized ordinary_income prior to termination or maturity of the contracts on account of cash withdrawals as discussed below in sec_3 that income would not be taxed using the principles of sec_1260 because that income would not otherwise treated as long-term_capital_gains however any gains realized by taxpayer upon termination or maturity of the contracts may be gains that absent sec_1260 would be treated as long-term_capital_gains and would therefore require further analysis under sec_1260 next taxpayer determines the amount of any net_underlying_long-term_capital_gain gain that is not attributable to net_underlying_long-term_capital_gain will be treated as ordinary_income by sec_1260 and will be subject_to an interest charge determined on a constant yield basis by sec_1260 sec_1260 defines net_underlying_long-term_capital_gain as the aggregate net_capital_gain taxpayer would have had if it had acquired the financial_asset for fair_market_value on the date the constructive_ownership_transaction was opened and sold the financial_asset for fair_market_value on the date the constructive_ownership_transaction was closed to perform this calculation taxpayer must disaggregate the basket and consider gains it would have realized upon its redemption of and throughout its holding_period for each referenced asset including any gains reported to holders by the referenced assets that are partnerships sec_1260 requires taxpayer to demonstrate by clear_and_convincing evidence the amount of any net_underlying_long-term_capital_gain this subsection defaults the characterization of constructive gains under sec_1260 to ordinary for taxpayers who may not have access to information regarding the tax characteristics of in addition to any maturity or termination event under the contracts gain from taxpayer’s constructive_ownership of the referenced assets may be recognized under sec_1001 upon any taxable_exchange of the contracts or of a particular referenced asset additionally if taxpayer argues that its withdrawals from the contracts as discussed further in sec_3 would absent sec_1260 result in taxpayer recognizing long-term_capital_gains then sec_1260 would likewise apply to taxpayer’s gains from withdrawals at the time they are realized postf-120543-14 the underlying referenced assets eg schedules k-1 or to the extent relevant information regarding the underlying assets held by any pass-thru entities dollar_figure evidence submitted by taxpayer to substantiate the amount of any net underlying long-term_capital_gains must also substantiate the tax_year or years to which the gains are allocable so that tax may be calculated using the rates in effect for those years as required by sec_1260 taxpayer may have other taxable events in respect of the contracts an option holder generally does not realize gain_or_loss until the option is exercised terminated or lapses unexercised revrul_78_182 1978_1_cb_265 you have asked whether to the extent the contracts are not treated as transferring ownership of the referenced assets for tax purposes a withdrawals from the contracts are income of taxpayer to the extent of any gain on the contracts as of the date cash was received and b changes to the basket or amendments to the contracts are taxable exchanges of taxpayer’s contracts under sec_1001 a taxpayer’s cash withdrawals from the contracts are realization events first we consider taxpayer’s cash withdrawals as noted in the facts section above under cash withdrawals the cash withdrawals have been treated by taxpayer as extra-contractual withdrawals of cash from the contracts and not partial terminationsdollar_figure however if the contracts are not treated as transferring ownership of the referenced assets for tax purposes then taxpayer would realize gain from the contracts to the extent of any cash received under a claim of right and without restriction as to disposition see sec_61 including as gross_income all income from whatever source derived boyce v united_states ct_cl holding that where taxpayer withdrew amounts awarded to it for seizure of land from an escrow account and which were subject_to contest proceedings the withdrawn amounts were taxable to taxpayer in the year withdrawn and not later taxpayer has offered no explanation as to how it could withdraw cash from its appreciated positions in the contracts without realizing taxable_income any income taxpayer realizes on account of its cash withdrawals would be ordinary_income because taxpayer has not sold or exchanged a capital_asset the legislative_history contemplates that taxpayers may have difficulty establishing the amount of net_underlying_long-term_capital_gain particularly t o the extent that the economic positions of the taxpayer and the counterparty do not equally offset each other s rep no pincite n if the cash withdrawals had been partial terminations gain_or_loss would have been realized on the proportionate number of options deemed terminated postf-120543-14 b the contracts may be deemed exchanged in each year of taxpayer’s holding_period because of material amendments to the contracts and changes to the basket sec_1001 provides rules for the computation of gain_or_loss from the sale_or_other_disposition of property sec_1_1001-1 provides as relevant here that gain_or_loss is realized upon an exchange of property for other_property differing materially in_kind or in extent see 499_us_554 under the court's interpretation of section a an exchange of property gives rise to a realization event so long as the exchanged properties are 'materially different' -- that is so long as they embody legally distinct entitlements sec_1_1001-3 provides specific guidance addressing when the exchange or amendment of a debt_instrument will be considered a significant modification that results in an exchange of the original debt_instrument for a modified instrument that differs materially in_kind or in extent with respect to financial instruments other than debt instruments the fundamental change doctrine described in revrul_90_109 1990_2_cb_191 continues to apply see rev rev concluding that the substitution of one employee for another as the party insured by a life_insurance_contract held by an employer was a fundamental change that resulted in the recognition by the employer of gain_or_loss on its contract see also t d sec_1_1001-3 debt modification regulation preamble stating that the final regulations do not limit or otherwise affect the application of the fundamental change concept articulated in rev_rul dollar_figure there were two amendments to the terms of the contracts a provision for portfolio management fees for contract in year and a reduction of the spreads payable to bank under both contracts in year the first change is fundamental and therefore material if the contracts are respected as options because it reduces taxpayer’s return on the contracts by a fixed amount regardless of whether there is gain on the contracts and recovery_of taxpayer’s premiums beyond that likewise the modification to reduce bank’s spread also fundamentally changes taxpayer’s return on the contracts and should be considered material we now turn to the question of whether changes to the referenced basket constitute taxable exchanges of taxpayer’s contracts no fewer than j and up to h changes to the referenced basket have been made in each year of the contracts’ holding_period per request of taxpayer or corporation a derivative contract where one or both of the parties have the discretion to change the referenced assets and one or both of the parties use that discretion to change the referenced assets raises the question of whether the parties have terminated the derivative and entered into a new the service in revrul_78_408 1978_2_cb_203 held that the substitution of x corporation stock for y corporation stock in warrants issued pursuant to x corporation’s acquisition of y corporation resulted in taxable gain_or_loss under sec_1001 even though the warrants’ terms and conditions otherwise remained identical including the number of shares and price per share postf-120543-14 one in the present case taxpayer’s discretion to make changes to the composition of the basket combined with the resulting number of changes to the basket based on that discretion may have been economically significant such that within a given tax_year the changes are cumulatively a fundamental change to the contracts resulting in taxable exchanges of taxpayer’s contracts that the changes to the basket were made pursuant to the terms of the contracts does not alter this result see eg revrul_90_109 given the factual nature of this determination we discuss this issue further in the case development hazards and other considerations section to the extent taxpayer is treated as the owner for tax purposes of any referenced asset or there is a taxable cash withdrawal or exchange of taxpayer’s contracts taxpayer’s deferral accounting_method for the gains losses income or deductions arising from the contracts fails to clearly reflect income the service may change taxpayer’s deferral accounting_method to a method that does clearly reflect its income and may compute the necessary adjustment under sec_481 only as relates to the non-pfic referenced assets an accounting practice that involves the timing of when an item is included in income or when it is deducted is considered an accounting_method 112_tc_270 color arts inc v commissioner tcmemo_2003_95 an item is any recurring element of income or expense for example the court_of_appeals for the second circuit determined that a local_tax is an item and that the treatment it is given qualifies as an accounting_method 317_f2d_604 2d cir likewise the court_of_appeals for the fourth circuit determined that a vacation pay accrual is an item and the treatment it is given qualifies as an accounting_method 130_tc_147 aff’d 659_f3d_316 4th cir see also color arts inc v commissioner tcmemo_2003_95 sec_1_446-1 provides that a change in accounting_method includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item includes any item that involves the proper time for the inclusion of the item in income or the taking of a deduction in determining whether timing is involved generally the pertinent inquiry is whether the accounting practice permanently affects the taxpayer's lifetime taxable_income or merely changes the tax_year in which taxable_income is reported see section dollar_figure of revproc_2002_18 2002_1_cb_678 revproc_91_31 1991_1_cb_566 743_f2d_781 11th cir 415_f2d_1341 7th cir postf-120543-14 126_tc_322 78_tc_705 taxpayer’s current deferral of gains losses income or deductions arising from the contracts qualifies as an accounting_method for the reasons discussed above in sec_1 and we conclude that this accounting_method is impermissible thus as taxpayer’s accounting_method is not permissible the service has broad discretion in selecting a new accounting_method that properly reflects the income of taxpayer the selected method must be a permissible accounting_method a taxpayer may challenge the selected method only upon showing an abuse_of_discretion see 420_f2d_352 1st cir 430_f2d_679 9th cir 190_f2d_330 10th cir changing from taxpayer’s current deferral accounting_method to the accounting_method that has been selected by the service is an accounting_method change this change does not permanently affect taxpayer’s lifetime taxable_income sec_481 provides that in computing the taxpayer's taxable_income for any_tax year the year_of_change if such computation is under an accounting_method different from the method under which the taxpayer's taxable_income for the preceding tax_year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted see also sec_1_448-1 once the commissioner has imposed a change in accounting_method the application of sec_481 to such change is mandatory 78_tc_705 an adjustment under sec_481 can include amounts attributable to tax years that are closed by the statute_of_limitations 138_f3d_1286 9th cir 395_f2d_500 10th cir spang indus inc v united_states ct_cl rev’d on other grounds 791_f2d_906 fed cir 114_tc_1 aff’d 273_f3d_875 9th cir see also earthquake sound corp v commissioner tcmemo_2000_112 sec_481 adjustment to eliminate duplicated deductions resulting from accounting_method change could be imposed even though related years in which duplicate deductions were taken have been closed by the statute_of_limitations the sec_481 adjustment in this case should reflect relevant amounts from any_tax years preceding the year_of_change even if such years are closed by the statute_of_limitations thus if under taxpayer’s current deferral accounting_method taxpayer earned amounts in year but did not report any income on the year tax_return then positive amounts increases to taxable_income will be recognized under sec_481 to eliminate the omission that would otherwise result despite year now being closed under the statute_of_limitations since the adjustment proposed by the service is for postf-120543-14 income earned in year the sec_481 adjustment will ensure that all gains losses income or deductions arising from the contracts in all years prior to year including year are accounted for case development hazards and other considerations the conclusions that we reach in the memorandum are subject_to change if facts come to light that are inconsistent with the facts described herein we recommend further development of the following facts postf-120543-14 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call orla j o’connor at if you have any further questions _____________________________ robert a martin senior technician reviewer branch office of associate chief_counsel financial institutions and products ---- ---------------------- ------------------------ -------------------------------------------- ----------------------- ----------------------- --------------------------------
